8DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.

 Status of Claims
This is in response to applicant’s amendment/response file on 18 May 2022, which has been entered and made of record.  Claim(s) 1, 6 and 11 have been amended.  No Claim has been added or cancelled.  Claims 1-12 are pending in the application.
	
	Response to Arguments
Applicant’s arguments, see p.5-8, filed on 18 May 2022, with respect to 35 U.S.C. §103 rejection to Claim 1/6/11 have been fully considered but they are not persuasive.
Regarding the limitation feature A, Applicant argues Fullam fails to disclose (or even to suggest) that when the user's heart beat exceeds a threshold, a first controlling action, which is stopping the transmission of the virtual reality content, is executed (Feature A), as recited in the amended claim 1 (p.6 last paragraph).  The Examiner respectfully disagrees.
Fullam teaches or suggests a controller configured to adjust an operating parameter of the display system in response to the sensed ocular condition, in order to relieve eye discomfort that the viewer may be experiencing ([0002]).  Fullam teaches Discomfort may be preceded by frequent shifting of the focal point to focal planes situated at different depths, as well as horizontal and vertical shifting within a given focal plane ([0029]) and lower frame rates may be used when eye discomfort is detected, to trigger less frequent shifting of the focal-point ([0032]).  Fullam teaches transient increased heart rate with concurrent eye movement or change in pupilary size may indicate that the viewer is experiencing eye discomfort ([0035]).  Fullam discloses a system which includes stress sensors including a heart-rate sensor and Controller 20 may be configured to estimate actual or predicted eye discomfort based on the ocular condition as reported by the ocular sensor, combined with physiological stress as reported by the stress sensor ([0034]) and The display-image frame rate may also be adjusted to relieve eye discomfort ([0032]).  A skilled person would have learned from Fullam that by lowering frame rate, eye discomfort may be relieved.  The maximum adjustment is to reduce frame rate to zero so that users do not need to shift their focal-point for a static image.  Since the frame rate is zero, there is no need for an update frame therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to stop the transmission of the virtual reality content since the updating is not needed and by stopping transmitting unnecessary data, power consumption can be reduced.
Regarding the limitation feature B, applicant’s arguments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
As explained in Feature A, Fullam teaches adjusting frame rate if eye discomfort has been detected.  The discomfort detection is based on the ocular condition as reported by the ocular sensor, combined with physiological stress as reported by the stress sensor ([0034]).  One of the physiological stress sensors could be a blood-pressure sensor.  Hyde teaches or suggests a POSITA had already known to apply a soft music would help reducing stress ([0165]: add audio content including calming music to an artificial sensory experience including a virtual world for treating stress).  Therefore it would have been obvious for a POSITA before the effective filing date of the claimed invention to combine the Fullam and Hyde and to change to transmit a soft music, instead of the virtual reality content in order to calm down users and reduce power consumption.
Furthermore, Huang et al. (CN-206161960 U) discloses Currently, VR glasses commonly applied to life, the probability of generating the risk becomes higher and higher. In addition, the existing VR glasses is a head, is not easy, or the viewer to forget the helmet, the cyclolignans mood of people cannot be relieved, and will further cause a greater risk. Therefore, in order to solve the above problem, it is necessary to provide a virtual reality glasses for the physical condition of the real space can be intelligent detecting audience, and triggered under certain condition and actively closing the virtual reality display content, so that the audience can safe and controllable ([0004]-[0005]).  Huang discloses a VR glass includes a human body detection module wherein a human body detection module 50 comprises a sound detection device 51, the pulse detecting device 52 and a blood pressure detecting device 53 ([0034]).  The human body detection sends signals to a trigger module 40 ([0037]) and model 40 presets at least one trigger condition in the trigger module, when the body index of the user meets at least one trigger condition, the trigger module 40 controls to close the display module 30, so as to make the user back to real space.  the trigger module 40 is connected by data lines and display module 30 communication. triggering module 40 is preset with a preset decibel, pulse preset value and blood pressure preset value. In the embodiment, the trigger condition is decibel db higher than preset value, and/or pulse to pulse value is higher, and/or blood pressure blood pressure value is higher ([0038]).  A skilled person would have recognized when a display module is closed, no update virtual content is needed.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Huang and to derive the limitation of wherein when the user’s heart beat exceeds a threshold, a first controlling action, which is stopping the transmission of the virtual reality content, is executed and when the user’s blood pressure goes up, a second controlling action, which is changing to transmit a soft music, instead of the virtual reality content, is executed so to make sure users’ safety.
Based on above reasoning, the Examiner maintains 35 USC 103 rejections to Claims 1-12.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensing unit and a transmitting unit in Claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 2014/0375680 A1) in view of  Fullam (US 2016/0080720 A1) and Hyde et al. (US 2010/0163028 A1) and Huang et al. (CN-206161960 U).
Regarding Claim 1, Ackerman discloses a controlling method ([0065]: a method) of a virtual reality (Ackerman does not explicitly use the phrase a virtual reality system. However Ackerman teaches tracking the head position of an end user of a head-mounted display device (HMD) relative to the HMD over time and adjusting the location of virtual objects displayed to the end user based on the head movements of the end user, see [0003].  Therefore either Ackerman implicitly discloses the method can be used to control a virtual reality or it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ackerman and to apply Ackerman’s invention to a virtual reality system since virtual objects are inserted into the HMD viewing range) system, comprising: 
obtaining a sensing signal ([0029]: Sensors 149 may generate motion and/or orientation information associated with mobile device 19) by a head-mounted display device (Fig.1: notice the mobile device 19 and [0033]: mobile device 19 comprises a head-mounted display device (HMD) that provides an augmented reality environment or a mixed reality environment to an end user of the HMD); and 
adaptively controlling a procedure of transmitting ([0035]: the server may transmit to the mobile device one or more virtual objects based upon the location information and/or image information provided to the server) a virtual reality content to the head-mounted display device by a host or a portable device (Fig.1: server 15 or Fig.2A mobile) according to the sensing signal ([0003]: adjust the location of virtual objects displayed to the end user based on the head movements of the end user).
Ackerman fails to discloses wherein when the user’s heart beat exceeds a threshold, a first controlling action, which is topping the transmission of the virtual reality content, is executed.
However Fullam discloses it had been known to a POSITA before the effective filing date of the claimed invention that Modern display systems immerse the viewer in a convincing virtual reality. However, prolonged use of any display system may cause eye discomfort ([0001]).  Fullam discloses a display system including a display arranged in sight of a viewer, a sensory subsystem configured to sense an ocular condition of the viewer, and a controller. Operatively coupled to the display and to the sensory subsystem, the controller is configured to adjust an operating parameter of the display system in response to the sensed ocular condition, in order to relieve eye discomfort that the viewer may be experiencing ([0003]).  Fullam further discloses Other embodiments assess the ocular condition in combination with at least one indication of physiological stress. Accordingly, sensory subsystem 26 may include, in addition to ocular sensor 60, at least one stress sensor 62 configured to sense physiological stress on the viewer. … The stress sensors here contemplated may include a heart-rate sensor 64, a respiration sensor, a blood-pressure sensor, …. Controller 20 may be configured to estimate actual or predicted eye discomfort based on the ocular condition as reported by the ocular sensor, combined with physiological stress as reported by the stress sensor ([0034]).  Fullam teaches or suggests a controller configured to adjust an operating parameter of the display system in response to the sensed ocular condition, in order to relieve eye discomfort that the viewer may be experiencing ([0002]).  Fullam teaches Discomfort may be preceded by frequent shifting of the focal point to focal planes situated at different depths, as well as horizontal and vertical shifting within a given focal plane ([0029]) and lower frame rates may be used when eye discomfort is detected, to trigger less frequent shifting of the focal-point ([0032]).  Fullam teaches transient increased heart rate with concurrent eye movement or change in pupilary size may indicate that the viewer is experiencing eye discomfort ([0035]).  Fullam discloses a system which includes stress sensors including a heart-rate sensor and Controller 20 may be configured to estimate actual or predicted eye discomfort based on the ocular condition as reported by the ocular sensor, combined with physiological stress as reported by the stress sensor ([0034]) and The display-image frame rate may also be adjusted to relieve eye discomfort ([0032]).  A skilled person would have learned from Fullam that by lowering frame rate, eye discomfort may be relieved.  The maximum adjustment is to reduce frame rate to zero so that users do not need to shift their focal-point for a static image.  Since the frame rate is zero, there is no need for an update frame therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to stop the transmission of the virtual reality content since the updating is not needed and by stopping transmitting unnecessary data, power consumption can be reduced.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Fullam into that of Ackerman and to add the limitation of wherein when the user’s heart beat exceeds a threshold (A skilled person would have recognized that a heart rate varies from person to person and has a normal range within which does not need intervention), a first controlling action, which is stopping (when the frame rate is reduced to zero, the transmission stops) the transmission of the virtual reality content is executed in order to prevent the user from shifting of the focal-point therefore immediate preventing user away from eye discomforts since there is not new virtual content transmitted the display image will remain unchanged,
Fullam discloses relieving user’s eye discomfort experience can also been done through monitoring blood pressure ([0034] see above.  Also [0035]: transient increased heart rate with concurrent eye movement or change in pupilary size may indicate that the viewer is experiencing eye discomfort. Suitable surrogates for increased heart rate in the above example may include increased respiration, increased blood pressure, abnormal heart waveforms, transiently high or low blood sugar, transiently low blood oxygenation, increased ambient carbon dioxide levels, or increased skin temperature or perspiration).  But Ackerman modified by Fullam fails to explicitly disclose when the user’s blood pressure goes up, a second controlling action, which is changing to transmit a soft music, is executed; the first control action is different from the second controlling action.
However Hyde teaches or suggests a POSITA had already known to apply a soft music would help reducing stress ([0165]: add audio content including calming music to an artificial sensory experience including a virtual world for treating stress).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hyde into that of Ackerman modified by Fullam and to add the limitation of when the user’s blood pressure goes up, a second controlling action, which is changing to transmit a soft music, instead of the virtual reality content (Note Fullam teaches reduce frame rate when discomfort is detected, and a skilled person would have recognized that the maximum adjustment is to reduce frame rate to zero.  Therefore update virtual content is no longer needed), is executed; the first control action is different from the second controlling action in order to reduce user’s discomforts.
Furthermore, Huang discloses Currently, VR glasses commonly applied to life, the probability of generating the risk becomes higher and higher. In addition, the existing VR glasses is a head, is not easy, or the viewer to forget the helmet, the cyclolignans mood of people cannot be relieved, and will further cause a greater risk. Therefore, in order to solve the above problem, it is necessary to provide a virtual reality glasses for the physical condition of the real space can be intelligent detecting audience, and triggered under certain condition and actively closing the virtual reality display content, so that the audience can safe and controllable ([0004]-[0005]).  Huang discloses a VR glass includes a human body detection module wherein a human body detection module 50 comprises a sound detection device 51, the pulse detecting device 52 and a blood pressure detecting device 53 ([0034]).  The human body detection sends signals to a trigger module 40 ([0037]) and model 40 presets at least one trigger condition in the trigger module, when the body index of the user meets at least one trigger condition, the trigger module 40 controls to close the display module 30, so as to make the user back to real space.  the trigger module 40 is connected by data lines and display module 30 communication. triggering module 40 is preset with a preset decibel, pulse preset value and blood pressure preset value. In the embodiment, the trigger condition is decibel db higher than preset value, and/or pulse to pulse value is higher, and/or blood pressure blood pressure value is higher ([0038]).  A skilled person would have recognized when a display module is closed, no update virtual content is needed.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Huang and to derive the limitation of wherein when the user’s heart beat exceeds a threshold, a first controlling action, which is stopping the transmission of the virtual reality content, is executed and when the user’s blood pressure goes up, a second controlling action, which is changing to transmit a soft music, instead of the virtual reality content, is executed so to make sure users’ safety.

Regarding Claim 2, Fullam further discloses wherein the step of adaptively controlling the procedure of transmitting the virtual reality content includes controlling a compression ratio, the resolution, a vector complexity, a frame rate, a brightness or a saturation of the virtual reality content ([0031]: display-image brightness may be adjusted (viz., reduced) when eye discomfort is sensed or predicted.  [0032]: lower frame rates).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 3, Fullam discloses in the step of adaptively controlling the procedure of transmitting the virtual reality content, the procedure of transmitting of the virtual reality content is stopped ([0032]: lower frame rates: notice zero frame rate means a stop).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 4, Ackerman as modified discloses wherein the sensing signal is a rotating signal, a movement signal, or a vibration signal of the head-mounted display device (Ackerman [0037]: In one example, the motion information may include a velocity or acceleration associated with the mobile device 5 and the orientation information may include Euler angles, which provide rotational information around a particular coordinate system or frame of reference. In some cases, mobile device 5 may include a motion and orientation sensor, such as an inertial measurement unit (IMU), in order to acquire motion and/or orientation information associated with mobile device 5 and [0084]: An accelerometer can be provided, e.g., by a micro-electromechanical system (MEMS) which is a tiny mechanical device (of micrometer dimensions) built onto a semiconductor chip. Acceleration direction, as well as orientation, vibration, and shock can be sensed). 

Regarding Claim 5, Fullam discloses wherein the sensing signal is a physiological signal of a user ([0034]: Other embodiments assess the ocular condition in combination with at least one indication of physiological stress).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claims 6-10, Claims 6-10 are in similar scopes to Claims 1-5 except in the format of “system”.  Therefore the rejection to Claims 1-5 are also applied to Claims 6-10.

Regarding Claims 11 and 12, Claims 11 and 12 are in similar scope to Claims 1 and 4 except in the format of “device”.  Therefore the rejections to Claims 1 and 4 are also applied to Claims 11 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        f